Citation Nr: 0629438	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death; and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to November 1945 and again during December 1945.  He died in 
June 1977.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 letter of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court), in the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), found that in the context of a claim to 
reopen a previously denied claim for service connection, the 
Veterans Claims Assistance Act (VCAA) requires VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet.App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).

The appellant's claim for compensation for service connection 
for the cause of the veteran's death was denied by the RO in 
a January 1980 rating decision.  In October 2002, the RO 
received the appellant's request to reopen her claim for 
compensation for service connection for the cause of the 
veteran's death.  The RO sent a letter to the appellant in 
September 2003 advising her what generally qualified as new 
and material evidence.  However, it did not specifically 
describe what evidence would be necessary to substantiate the 
elements required to establish service connection for the 
cause of the veteran's death that were found insufficient in 
the previous denial.

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the appellant of 
the provisions of the VCAA. The appellant 
should be informed, based on the last 
final denial of her claim, of the 
specific information and evidence not of 
record (1) that is necessary to reopen 
her claim; (2) that VA will seek to 
obtain; and (3) that the claimant is 
expected to provide. The appellant should 
also be advised to provide any evidence 
in her possession that pertains to the 
claim. In addition, the appellant should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if compensation 
is awarded.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


